UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8051


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DENNIS HARRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:92-cr-00113-1)


Submitted:    February 26, 2009              Decided:   March 6, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Harris, Appellant       Pro Se.        Laura Marie Everhart,
Assistant United  States       Attorney,    Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dennis   Harris   appeals   the   district   court’s    orders

denying his motion for a reduction of sentence filed pursuant to

18   U.S.C.    §   3582(c)(2)   (2006),   and   reconsideration      of   that

order.   We have reviewed the record and find the district court

did not abuse its discretion in denying the motions.              See United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (motion

under § 3582(c) “is subject to the discretion of the district

court”); United States v. Legree, 205 F.3d 724, 727 (4th Cir.

2000).   Accordingly, we affirm the district court’s orders for

the reasons stated therein.           See United States v. Harris, No.

2:92-cr-00113-1 (E.D. Va. filed July 7, 2008, entered July 10,

2008; filed Aug. 27, 2008, entered Aug. 28, 2008).               We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2